Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 2/5/2021 has been entered. Claims 1-23 remain pending in the application. Claims 1-3 and 5-7 have been amended, claims 21-23 have been added, and no claims have been cancelled. Additionally, Applicant’s amendments to the drawings and claims overcome the objections and rejections previously set forth in the First Action Interview Pilot Program Pre-Interview Communication mailed 11/5/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 21-23 recite the limitation "the peaks and troughs" in line 2 for each claim.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 13-14, 17-18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US20120225277A1) in view of DiGiovanni (US20090114628A1).
Regarding claim 1, Scott teaches (Fig. 8) a method of forming a polycrystalline compact (cutting element 100) ([0005]), the method comprising: forming an undulating non-planar boundary (interface 112) between a region (first region 106) of a volume (polycrystalline table 102) of polycrystalline super abrasive material comprising inter-bonded grains that is adjacent to an outer surface (cutting face 114) of the volume (102) and another region (second region 108) of the volume (102) that is adjacent to a substrate (substrate 104); wherein forming the boundary (112) comprises sublimating at least a portion of interstitial material (“catalyst material”) disposed between the inter-bonded grains in the region (106) of the volume (102) that is adjacent to the outer surface (114) of the volume (102) to remove at least a portion of the interstitial material (“catalyst material”) from the region (106) of the volume (102) that is adjacent to the outer surface (114) of the volume (102) ([0034]; [0042]; [0050]).
Although Scott does not explicitly teach that the boundary is a sinusoidal boundary, Scott does teach that the boundary (112) is an undulating non-planar boundary and can be of any non-planar interface design known in the art (see Fig. 8; [0050] ”a non-planar interface design at another interface 112 between the first and second regions 106 and 108 within the polycrystalline table 102 is shown… The non-planar interface design may also enhance bonding between the first and second regions 106 and 108 by including a plurality of protrusions and recesses…The non-planar interface design may comprise…other non-planar interface designs known in the art.”). As a sinusoidal waveform is a known undulating waveform, one of ordinary skill in the art, and therefore one of ordinary creativity, would have recognized that shaping the boundary into a sinusoidal boundary would have enhanced bonding between the two regions of the volume of polycrystalline suberabrasive material, as taught by Scott.
Scott does not teach directing a beam of energy at a volume of polycrystalline super abrasive material.
DiGiovanni teaches (Fig. 4) directing a beam of energy at a volume of polycrystalline super abrasive material (super abrasive material 105) ([0008]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Scott to incorporate the teachings of DiGiovanni to include directing a beam of energy at a volume of polycrystalline super abrasive material. Doing so enables material from the volume of polycrystalline super abrasive material to be ablated ([0026] “the emitter 210 is capable of removing (e.g., ablating) material from the layer of superabrasive material 105.”).
Regarding claim 2, Scott further teaches (Fig. 8) that sublimating at least a portion of the interstitial material (“catalyst material”) disposed between the inter-bonded grains in a region (106) of the volume (102) comprises removing the interstitial material (“catalyst material”) from the region (106) without removing the interstitial material (“catalyst material”) from the region (108) that is adjacent to the substrate (104) ([0050]). 
Regarding claim 3, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above. Scott does not teach directing at least one additional beam of energy at the volume of polycrystalline superabrasive material and sublimating at least another portion of the interstitial material from another region adjacent to the outer surface of the volume.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Scott to incorporate the teachings of DiGiovanni to include directing at least one additional beam of energy at the volume of polycrystalline superabrasive material. Doing so smooths and refines the effects of the first laser processing ([0024]) and increases the efficiency by which the polycrystalline material material is removed when being cut ([0027]).
Regarding claim 4, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above. Scott does not teach emitting the beam of energy from a laser.
DiGiovanni further (Fig. 4) teaches emitting the beam of energy from a laser (emitter 210) ([0023]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Scott to incorporate the teachings of DiGiovanni to include emitting the beam of energy from a laser. Doing so enables material from the volume of polycrystalline super abrasive material to be ablated ([0026] “the emitter 210 is capable of removing (e.g., ablating) material from the layer of superabrasive material 105.”).
Regarding claim 5, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above. Scott does not teach that emitting the beam of energy comprises emitting a beam of energy having a wavelength between about 200 nm and about 800 nm.
DiGiovanni further teaches that emitting the beam of energy comprises emitting a beam of energy having a wavelength between about 200 nm and about 800 nm ([0024]).

Regarding claim 8, Scott further teaches sublimating at least a portion of the interstitial material (“catalyst material”) comprises sublimating a catalytic material ([0042]; [0050]).
Regarding claim 9, Scott further teaches sublimating at least a portion of the interstitial material (“catalyst material”) comprises sublimating a material selected from the group consisting of cobalt, iron, nickel, and alloys and mixtures thereof ([0035]).
Regarding claim 10, Scott further teaches (Fig. 10) sublimating at least a portion of the interstitial material comprises sublimating a non-catalytic material (plurality of particles 140) ([0052]-[0055] “The second plurality of particles 138 may be configured to form a second region 108 of a polycrystalline table 102 having a second, greater permeability. Thus, the first and second pluralities of particles 136 and 138 may comprise a superabrasive material, such as any of the superabrasive materials discussed previously in connection with FIG. 1…Another plurality of particles 140 comprising a non-catalyst material removable by a leaching agent may also be optionally…intermixed with and interspersed among the second plurality of particles 138.”).
Regarding claim 11, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above. Scott further teaches (Fig. 8) that the volume of polycrystalline superabrasive material (102) is a volume of inter-bonded grains of diamond material ([0034]).
Scott does not teach that directing a beam of energy at a volume of polycrystalline superabrasive material.
The cutting element 100 includes a layer of super-abrasive material 105 (which is often referred to as a “table”), such as mutually bound particles of polycrystalline diamond”; [0008]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Scott to incorporate the teachings of DiGiovanni to include directing a beam of energy at a volume of polycrystalline super abrasive material. Doing so enables material from the volume of polycrystalline super abrasive material to be ablated ([0026] “the emitter 210 is capable of removing (e.g., ablating) material from the layer of superabrasive material 105.”).
Regarding claim 13, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above. Scott does not teach directing a stream of gas toward a location where the beam of energy impinges against the volume of polycrystalline superabrasive material.
DiGiovanni further teaches (Fig. 4) directing a stream of gas toward a location where the beam of energy impinges against the volume of polycrystalline superabrasive material (105) ([0026]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Scott to incorporate the teachings of DiGiovanni to include directing a stream of gas toward a location where the beam of energy impinges against the volume of polycrystalline superabrasive material. Doing so enhances the efficiency at which material is removed from the superabrasive material ([0026]).
Regarding claim 14, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above. Scott does not teach that directing a stream of gas comprises selecting a composition of at least a constituent of the gas to enhance degradation of the interstitial material by the beam of energy.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Scott to incorporate the teachings of DiGiovanni to include that directing a stream of gas comprises selecting a composition of at least a constituent of the gas to enhance degradation of the interstitial material by the beam of energy. Doing so enhances the efficiency at which material is removed from the superabrasive material ([0026]).
Regarding claim 17, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above. Scott does not teach manipulating the volume of polycrystalline superabrasive material relative to the beam of energy while directing the beam of energy at the volume of polycrystalline superabrasive material.
DiGiovanni further teaches (Fig. 4) manipulating the volume of polycrystalline superabrasive material relative (105) to the beam of energy while directing the beam of energy at the volume of polycrystalline superabrasive material (105) ([0021]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Scott to incorporate the teachings of DiGiovanni to include manipulating the volume of polycrystalline superabrasive material relative to the beam of energy while directing the beam of energy at the volume of polycrystalline superabrasive material. Doing so enables the beam of energy to be directed around the peripheral edge of the superabrasive material ([0021]).
Regarding claim 18, Scott further teaches leaching material through a surface of the volume of polycrystalline superabrasive material (102) with a chemical leaching agent (“aqua regia”) ([0058] Catalyst material may have been removed from the polycrystalline table 102 by a leaching agent, such as, for example, aqua regia.”).
Regarding claim 20, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above. Scott does not teach that directing a beam of energy at a volume of polycrystalline superabrasive material comprises directing a beam of particles at the volume of polycrystalline superabrasive material.
DiGiovanni further teaches that directing a beam of energy at a volume of polycrystalline superabrasive material comprises directing a beam of particles at the volume of polycrystalline superabrasive material ([0023]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Scott to incorporate the teachings of DiGiovanni to include that directing a beam of energy at a volume of polycrystalline superabrasive material comprises directing a beam of particles at the volume of polycrystalline superabrasive material. Doing so enables material from the volume of polycrystalline super abrasive material to be ablated ([0026] “the emitter 210 is capable of removing (e.g., ablating) material from the layer of superabrasive material 105.”).
Regarding claim 21, Scott further teaches (Figs. 7, 9A, 9D, and 9E) forming the sinusoidal 6boundary (112) such that the peaks and troughs extend, in a plane in three-dimensional space, radially around, and perpendicular to a longitudinal axis at a center of the polycrystalline compact (102) ([0050]-[0051] “The non-planar interface design may also enhance bonding between the first and second regions 106 and 108 by including a plurality of protrusions and recesses that increase the overall contact area of the other interface 112 between the first and second regions 106 and 108 . The non-planar interface design may comprise, for example, a series of concentric rings, radially extending spokes, or other non-planar interface designs known in the art.”).
claim 22, Scott further teaches (Figs. 7, 9A, 9D, and 9E) forming the sinusoidal boundary (112) such that the peaks and troughs extend, in a plane in three-dimensional space, axially outwardly from, and perpendicular to a longitudinal axis at a center of the polycrystalline compact (102) ([0050]-[0051] “The non-planar interface design may also enhance bonding between the first and second regions 106 and 108 by including a plurality of protrusions and recesses that increase the overall contact area of the other interface 112 between the first and second regions 106 and 108 . The non-planar interface design may comprise, for example, a series of concentric rings, radially extending spokes, or other non-planar interface designs known in the art.”).
Regarding claim 23, Scott further teaches (Figs. 7, 9A, 9D, and 9E) forming the sinusoidal boundary (112) such that the peaks and troughs extend, in both an x direction and a y direction a plane in three-dimensional space, perpendicular to a longitudinal axis at a center of the polycrystalline compact(102) ([0050]-[0051] “The non-planar interface design may also enhance bonding between the first and second regions 106 and 108 by including a plurality of protrusions and recesses that increase the overall contact area of the other interface 112 between the first and second regions 106 and 108 . The non-planar interface design may comprise, for example, a series of concentric rings, radially extending spokes, or other non-planar interface designs known in the art.”).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of DiGiovanni, further in view of Zhang et al. (US20150158116A1), hereinafter Zhang.
Regarding claim 6, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above except that emitting the beam of energy comprises emitting a beam of energy having a fluence between 0.25 J/cm2 and 25 J/cm2.
Zhang teaches a method for internally marking a substrate by emitting a laser beam, wherein emitting the beam of energy comprises emitting a beam of energy having a fluence between 0.25 J/cm2 and 25 J/cm2 ([0100]).
2 and 25 J/cm2. Doing so ensures the fluence is less than the damage threshold of the material subject to the beam of energy ([0097]).
Regarding claim 12, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above except for modifying the beam of energy with an optical or electro-optical attenuator.
Zhang further teaches (Fig. 1) modifying the beam of energy with an optical or electro-optical attenuator (attenuator 66) ([0090]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Scott and DiGiovanni to incorporate the teachings of Zhang to include modifying the beam of energy with an optical or electro-optical attenuator. Doing so propagates the beam of energy to form an energy focal spot in proximity to the surface subject to the beam of energy ([0091]).
Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of DiGiovanni, further in view of Hosseini (US20150121960A1).
Regarding claim 7, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above except that emitting the beam of energy comprises emitting a beam of energy having a pulse width between 2 ns and 300 ns.
Hosseini teaches a method for machining diamonds by emitting a laser beam, wherein emitting the beam of energy comprises emitting a beam of energy having a pulse width between 2 ns and 300 ns (Page 8, column 1, Table 1).

Regarding claim 15, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above except for focusing the beam of energy onto the volume of polycrystalline superabrasive material with a lens.
Hosseini further teaches (Fig. 6) focusing the beam of energy (incident beam 2) onto the volume of polycrystalline superabrasive material (target 10) with a lens (focusing elements assembly 26) ([0083]-[0084]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Scott and DiGiovanni to incorporate the teachings of Hosseini to include focusing the beam of energy onto the volume of polycrystalline superabrasive material with a lens. Doing so enables approximately 99% optical efficiency ([0084]).
Regarding claim 19, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above except for deflecting a portion of the beam of energy toward an energy meter.
Hosseini further teaches (Fig. 20) deflecting a portion of the beam of energy toward an energy meter (78) ([0116]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Scott and DiGiovanni to incorporate the teachings of Hosseini to include deflecting a portion of the beam of energy toward an energy meter. Doing so enables adjustment of the various laser focusing, power, and delivery parameters ([0116]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of DiGiovanni, further in view of Gaebelein et al. (US20150165553A1), hereinafter Gaebelein.
Regarding claim 16, the combination of Scott and DiGiovanni teaches all of the elements of the current invention as described above except for flowing water across a surface of the volume of polycrystalline superabrasive material substantially at a location at which the beam of energy impinges against a surface of the volume of polycrystalline superabrasive material.
Gaebelein teaches (Fig. 1) a method of laser processing comprising flowing water (water 120/liquid jet 140) across a surface of a substrate (object surface 190) substantially at a location at which the beam of energy (laser beam 110) impinges against a surface of the substrate (190) ([0005]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Scott and DiGiovanni to incorporate the teachings of Gaebelein to include flowing water across a surface of the volume of polycrystalline superabrasive material substantially at a location at which the beam of energy impinges against a surface of the volume of polycrystalline superabrasive material. Doing so eliminates the necessity to control the distance of the workpiece precisely because the required energy to perform the processing is available throughout the laminar length of the liquid ([0003]).
Response to Arguments
Applicant’s arguments filed 2/5/2021 with respect to the claims have been fully considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes Applicant generically argued against the prior art, but this was not specific to the rejection as currently made. As such, while considered, the arguments do not overcome or fully apply to the rejection as made and are thus moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 273-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763